DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the low-pressure pump side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the low-pressure pump side” in claim 2, line 2, should read –[[the]]a low-pressure pump side--.
Claim 2 recites the limitation "the high-pressure pump side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the high-pressure pump side” in claim 2, line 3, should read –[[the]]a high-pressure pump side--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US6305356 (“Faix”).
Regarding claim 1, Faix discloses a connector (see fig. 2) being in a fuel supply system that pressurizes low-pressure fuel supplied from a low-pressure pump (“regulated prefeed pump”; see col. 1, line 35) by a high-pressure pump (see col. 1, line 37) and supplies high-pressure fuel to an internal combustion engine (the connector of Faix is used in a “common rail system”, see col. 1, lines 34-36, which is a fuel system for a combustion engine), and connected to a low-pressure pipe (conduit between the regulated prefeed pump and the connector) through which the low-pressure fuel flows, the connector comprising: 
a connector body (4) formed in a cylindrical shape, and having an annular valve seat (6) on an inner circumferential surface; and 
a valve (7) housed inside the connector body, and disposed reciprocally movable in a flow path direction of the connector body, 
wherein the valve comprises: 
a valve seat contact surface (leftmost surface of valve 7, relative to the orientation of fig. 2) formed on an outer circumferential surface (exterior surface of valve 7), axially separating from the annular valve seat of the connector body and forming a forward-direction flow path (see direction of flow, 16, through bore(s), 5 and 12, in fig. 2) with the annular valve seat of the connector body due to pressure of the low-pressure fuel when the high-pressure fuel does not flow in reverse, and being capable of coming into contact with the annular valve seat of the connector body when the high-pressure fuel flows in reverse (see col. 3, lines 37-38); and 
a tapering through hole (throttle hole 13 is beveled at opposing ends) formed farther radially inward than the valve seat contact surface, forming an orifice flow path having a smaller flow path cross-sectional area than the forward-direction flow path (through hole 13 defines a throttle when fluid flows in a direction opposite that of flow direction 16), and allowing a reverse flow of the high-pressure fuel when the high-pressure fuel flows in reverse (see col. 3, lines 39-41).
Regarding claim 2, Faix discloses the tapering through hole (13) has a small-diameter opening (see annotated fig. 2, below) that is located on the low-pressure pump side (left side, relative to the orientation of fig. 2), and a large-diameter opening (see annotated fig. 2, below) that is located on the high-pressure pump side (right side, relative to the orientation of fig. 2).

    PNG
    media_image1.png
    909
    845
    media_image1.png
    Greyscale

Regarding claim 3, Faix discloses one tapering through hole (13) is formed in a center (radial center) of the valve (7; see fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faix, as applied to claim 1 above, in view of in view of AU629228 (“Wallace”) and engineering expedient.
Regarding claims 4, 5 and 7, Faix discloses the invention as claimed, but is silent to the small-diameter opening of the tapering through hole having an inner diameter that is 0.1 mm to 2.0 mm, or 0.1 mm to 1.0 mm, and the tapering through hole having an axial distance of 1.0 mm to 4.0 mm between a small-diameter opening and a large-diameter opening.
Wallace teaches (see figs. 6b, 6c and 6d) a method of configuring a tapering through hole, wherein a small-diameter opening of the tapering through hole has an inner diameter (“d”), wherein a ratio of the inner diameter of the small-diameter opening to a length (“x”) of a central cylindrical portion of the tapering through hole determines a taper angle (“A”) of the small-diameter opening and the large-diameter opening along the axial distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Faix by configuring the small-diameter opening of the tapering through hole to have an inner diameter that is 0.1 mm to 1.0 mm, to configure the tapering through hole allow the desired flowrate therethrough.
Additionally, one of ordinary skill in the art knows that the axial would know to configure the axial distance of the tapering through hole to be 1.0 mm to 4.0 mm between the small-diameter opening and the large-diameter opening, so as to configure the fluid through the connector to have the desired pressure and flow parameters.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has further been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The instant application lacks the evidence to prove that the range, as claimed in the instant application, is critical.  The applicant must prove the criticality of the claimed range, generally by showing that the claimed range achieves unexpected results relative to the prior art range.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faix, as applied to claim 1 above, in view of Wallace.
Regarding claim 6, Faix discloses the tapering through hole (13) having a taper angle (tapering bevel at opposing ends of throttle opening 13); however, Faix is silent to the taper angle being 5 degrees to 45 degrees.
Wallace teaches (see fig. 6d) a tapering through hole configuration having a taper angle (half of angle “A”) which is 20 to 45 degrees relative to a longitudinal axis of the tapering through hole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Faix by configuring the taper angle to be 20 to 45 degrees, as taught by Wallace, so as to effect the desired flow characteristics therethrough.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US5209259 discloses pressure reducing orifices having various cross-sectional shapes.  US4345593, US2006/0260705 and GB2202595 disclose a device that eliminates pressure waves occurring in fluid delivery having a tapered orifice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753